Endicott, J.
The order of the defendant to Wm. Tidd & Co. was an assignment of future wages to Chase Brothers, and not having been recorded, was invalid against trustee process. St. 1865, c. 43, § 2. Knowlton v. Cooley, 102 Mass. 233.
It appeared in evidence that on the first pay day of Wm. Tidd & Co., after the order was given, the money due the defendant vs as placed by Wm. Tidd & Co. in their safe in an envelope for Chase Brothers, “ in accordance with the order and by the direction of the defendant when his name was called.”
The order acquired no validity as against trustee process from the oral direction of the defendant, and if the money was laid aside, as would seem to be the proper construction of the words, in accordance with the order, what took place on the pay day made no change in the position of the parties. But assuming the construction of the claimants’ counsel that it was laid aside by the direction of the defendant, it was still within the reach of attachment by trustee process. It was merely a direction to hold the money of the defendant at the disposal of a third party, and was revocable until actual payment of the money according to the direction. Chit. Con. 616. Estabrook v. Earle, 97 Mass. 302. The entry must therefore be,
Trustees charged.